DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0188308 A1 to Allen et al. (hereinafter Allen).
	With regards to claim 1, Allen discloses:
1. 	A remote control case comprising: 
a cover for covering at least a part of a front surface of an electronic device (see, Fig. 4, and Fig. 10, and detailed description, including, The controller 600 includes a pushbutton module 605 attached to the grip handles 110a and 110b., para. 0036); 
a first gripper integrally formed with a first end surface of the cover and extended in a first direction of the cover so as to have a predetermined area (see, Fig. 10, In other embodiments, the pushbutton module 605 or a portion of the pushbutton module 605 is integral to the grip handles 110a and 110b and/or the control area 105, para. 0036); and 
a second gripper integrally formed with a second end surface of the cover and extended in a second direction of the cover so as to have a predetermined area (see, Fig. 10, In other embodiments, the pushbutton module 605 or a portion of the pushbutton module 605 is integral to the grip handles 110a and 110b and/or the control area 105, para. 0036),   	
wherein the cover includes: 
a first controller having a specific shape and a first boundary (see, Fig. 5, and detailed description, including, includes one or more pushbuttons 510 that provide additional functionality to the display screen module 505. For example, the pushbuttons can be operable to move or scroll the display in various directions. One skilled in the art 
a second controller having a specific shape and a second boundary (see, Fig. 5, and detailed description, including, includes one or more pushbuttons 510 that provide additional functionality to the display screen module 505. For example, the pushbuttons can be operable to move or scroll the display in various directions. One skilled in the art will appreciate that the pushbuttons 510 may provide alternative or additional functionality for use with the display screen module 505, para. 0035, the right-side, corresponding to handle 110b, has a discrete “right” and a discrete “left” button that conform to a location on the right-side boundary). 

With regards to claim 5, Allen discloses:5. 	The remote control case of claim 1, further comprising: 
a first supporter integrally formed with a lower portion of the first gripper (see, left side 660a, and description below); and 
a second supporter integrally formed with a lower portion of the second gripper (see, right side 660a, and description below), 	
wherein the first and second supporters support the electronic device so that the electronic device is not separated downward from the remote control case when the remote control case is mounted on a front or rear surface of the electronic device (see, Fig. 10, and detailed description, including, The casing 660a corresponds to and interfaces with slideable interfaces 660b on the function bridge modules. In the illustrated embodiment, a display screen module 405 and a pushbutton module 605 each have a slideable interface 660b and can interchangeably be attached to the controller 600. In other embodiments, other types of modules, casing or slideable interfaces may be used, para. 0039). 
With regards to claim 6, Allen discloses:6. 	The remote control case of claim 1, wherein the first controller controls first and second functions of an unmanned object (see, Fig. 5, and detailed description, including, description below, and para. 0034-0035), and wherein the second controller controls third and fourth functions of the unmanned object (see, Fig. 5, and detailed description, including, The display screen module 505 or a portion of the display screen module 505 can be transmitting data to the grip handles 110a and 110b and/or the control area 105 via various device interface mechanisms known in the art including, but not limited to, USB. The display screen module 505 includes one or more pushbuttons 510 that provide additional functionality to the display screen module 505. For example, the pushbuttons can be operable to move or scroll the display in various directions. One skilled in the art will appreciate that the pushbuttons 510 may provide alternative or additional functionality for use with the display screen module 505, para. 0035, and the first – fourth functions are interpreted as follows: buttons on left, over 110a, move or scroll up, and down; buttons on the right, over 110b, move or scroll right or left). 
With regards to claim 7, Allen discloses: 7. 	The remote control case of claim 1, wherein the first and second boundaries have at least one of protrusion, unevenness, and surface roughness to be perceivable as a tactile sense by a user (First Boundary, see, Fig. 5, and detailed description, including, one or more pushbuttons 510 that provide additional functionality to the display screen module 505 (the one or more pushbuttons have a protrusion upwards for tactile operation). For example, the pushbuttons can be operable to move or scroll the display in various directions. One skilled in the art will appreciate that the pushbuttons 510 may provide alternative or additional functionality for use with the display screen module 505, para. 0035, the left-side, corresponding to handle 110a, has a discrete “up” and a discrete “down” button that conform to a location on the left-side boundary). 
And (Second Boundary, see, Fig. 5, and detailed description, including, one or more pushbuttons 510 that provide additional functionality to the display screen module 505 (the one or more pushbuttons have a protrusion upwards for tactile operation). For example, the pushbuttons can be operable to move or scroll the display in various directions. One skilled in the art will appreciate that the pushbuttons 510 may provide alternative or additional functionality for use with the display screen module 505, para. 0035, the right-side, corresponding to handle 110b, has a discrete “right” and a discrete “left” button that conform to a location on the right-side boundary).
With regards to claim 10, Allen discloses:10. 	The remote control case of claim 1, wherein a protective cover is disposed on a rear surface of the electronic device to cover and protect the electronic device (see, Fig. 8, and the bottom section of the device, the controller 100 includes one or more switches on the bottom surface 135 of the controller, para. 0020), and		wherein the remote control case is usually mounted on the protective cover and, in case of manipulating an unmanned object, is mounted on a front surface of the electronic device to control the unmanned object (see, Fig. 10, and detailed description, including, the pushbutton module 605 slides in and out of a casing 660a that engages with the pushbutton module 605 and other function bridge modules. FIG. 10 is a top isometric view of controller 600 configured in accordance with an embodiment of the invention. For example, an operator can slide the pushbutton module 605 out of the casing 660a, slide another function bridge module into the casing 660a, and snap the new function bridge module securely into place. The casing 660a corresponds to and interfaces with slideable interfaces 660b on the function bridge modules. In the illustrated embodiment, a display screen module 405 and a pushbutton module 605 each have a slideable interface 660b and can interchangeably be attached to the controller 600. In other embodiments, other types of modules, casing or slideable interfaces may be used, and is interpret to include a remote control case is usually mounted on the protective cover, para. 0039).  	With regards to claim 11, Allen discloses:11. 	The remote control case of claim 1, wherein a center of each of the first and second controllers is lower or higher than the cover (see, Fig. 5, and detailed description, including, one or more pushbuttons 510 that provide additional functionality to the display screen module 505 (the one or more pushbuttons have a protrusion (interpreted as higher than the cover) upwards for tactile operation). For example, the pushbuttons can be operable to move or scroll the display in various directions. One skilled in the art will appreciate that the pushbuttons 510 may provide alternative or additional functionality for use with the display screen module 505, para. 0035, the left-side, corresponding to handle 110a, has a discrete “up” and a discrete “down” button that conform to a location on the left-side boundary). 

Claim(s) 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0308077 A1 to Iskrev et al. (hereinafter Iskrev).
 	With regards to claim 12, Iskrev discloses:12. 	An electronic device including a remote control case (see, Fig. 8, for example, and detailed description, including, 0030), the electronic device comprising: 
a wireless communication unit transmitting and receiving a remote control signal (see, Fig. 13, and detailed description, including, the UAV controller 10 is configured to communicate with the UAV controller 10 is configured to communicate with a specially designed mobile application installed on the smartphone or tablet 22 by means of Bluetooth Classic/Bluetooth Low Energy or other wireless connection protocol by means of Bluetooth Classic/Bluetooth Low Energy or other wireless connection protocol, para. 0041);		
a touch screen receiving a manipulation signal inputted through the remote control case and displaying a screen for manipulating an unmanned object (see, as above, the UAV controller 10 is configured to communicate with a specially designed mobile application installed on the smartphone or tablet 22 by means of Bluetooth Classic/Bluetooth Low Energy or other wireless connection protocol, para. 0041); 
a hall IC detecting, through a magnet disposed in the remote control case (see, detailed description, including, hall-effect based integrated circuit is used to determine the X and Y displacement of the magnet (e.g., Austrian Micro Systems EasyPoint joystick and system), which are proportional to the desired motion X and Y offsets, para. 0031), that the remote control case is mounted on a front surface of the electronic device (see, Fig. 6, and detailed description, As illustrated therein, and most clearly in FIG. 6, the pointing stick modules 20 are positioned on or adjacent to the lateral sides of a smartphone/tablet 20, when attached to the controller 10 in a way that the "stick" of at least one pointing stick module 20 is positioned below or close to the thumb of the user, when holding the smartphone/tablet in "landscape" or "portrait" orientation, in order the user to be capable of simultaneously holding the smartphone/tablet 22 and operating the pointing stick, para. 0032).; 
a memory storing a program for manipulating the unmanned object (see, detailed description, including, The smart device 22 then controls the UAV 210 in dependence upon the received commands, according to a control algorithm stored in memory and/or according to a software application running on the smart device 22, para. 0048); and 
a processor electrically connected to the memory (see, Fig. 13, and detailed description, including, The system includes the controller hereinbefore described, e.g., controller 10 or 100, a coupled smart device 22, and an unmanned aerial vehicle 210, para. 0047), 
wherein the processor is configured to automatically execute the unmanned object manipulating program stored in the memory when the magnet disposed in the remote control case coincides in position with the hall IC embedded in the electronic device (see, as above, and hall-effect based integrated circuit is used to determine the X and Y displacement of the magnet (e.g., Austrian Micro Systems EasyPoint joystick and system), which are proportional to the desired motion X and Y offsets, para. 0031) and (see, in Fig. 2, buttons, including first and second buttons 32, 34 may also be positioned above the left point stick module 20. In an embodiment, the first button 32, when depressed while the UAV is in the air, will issue the command "Execute automated Landing" and when depressed while the UAV is landed will issue the command "Execute automated Take off." The second button 34, when depressed, will issue the command "Return to Takeoff point", para. 0039). 
With regards to claim 13, Iskrev discloses:13. 	The electronic device of claim 12, wherein the processor is configured to increase touch and proximity touch sensitivities in a mounting area where the remote control case is mounted, when the magnet disposed in the remote control case coincides in position with the hall IC embedded in the electronic device, (see, as above, (see, and hall-effect based integrated circuit is used to determine the X and Y displacement of the magnet (e.g., Austrian Micro Systems EasyPoint joystick and system), which are proportional to the desired motion X and Y offsets, para. 0031)  and is interpreted as the increase in sensitivity). 
With regards to claim 14, Iskrev discloses:14. 	The electronic device of claim 12, wherein the processor is configured to control the touch screen to display a screen of manipulating the unmanned object on a remaining area other than a mounting area where the remote control case is mounted (see, Fig. 6, and screen 22, is interpreted as “a remaining area other than a mounting area where the remote control case is mounted”) and for example, para. 0041. 
With regards to claim 15, Iskrev discloses:15. 	The electronic device of claim 12, wherein when a touch is deviated from a control area composed of first and second controllers of the remote control case, the processor is configured to notify a deviation from the control area by using at least one of displaying a user interface through the touch screen, outputting a vibration through a vibration output unit of the electronic device, or outputting an audio signal through an audio output unit of the electronic device (see, detailed description, including, running on the CPU/MPU of the controller device 10 continuously scan the buttons/switches/point sticks for changes, connects and maintains a Bluetooth Low Energy connection to the smart device 22, sends any changed states of the buttons/switches/point sticks to the smart device 22, and receives from the smart device updates on the status LEDs and change the state of the LEDs accordingly, para. 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 2, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of U.S. Patent Application Publication No. 2006/0181517 A1 to Zadesky et al. (hereinafter Zadesky).
With regards to claim 2, Allen fails to explicitly disclose:2. 	The remote control case of claim 1, wherein each of the first boundary of the first controller and the second boundary of the second controller is formed of a rectangular shape such that a touch manipulation range from a center is increased in a diagonal direction. 
Zadesky discloses:
each of the first boundary of the first controller and the second boundary of the second controller is formed of a rectangular shape such that a touch manipulation range from a center is increased in a diagonal direction (see, Fig. 8, and detailed description, including, includes a display actuator 102 that incorporates the functionality of a mechanical button(s) directly into a display device 104 seated within a housing 106. In other words, the display device 104 acts like a mechanical button(s). In this embodiment, the display device 104 is divided into a plurality of independent and spatially distinct button zones 108. The button zones 108 represent regions of the display device 104 that may be tilted relative to the housing 106 in order to implement distinct clicking actions, para. 0060, and 0062)).  As illustrated, in Fig. 8, the movement may include traversing from a corner region of 108D, to a diametrically opposing corner region of 108C). 
It would have been obvious to one of ordinary skill and having the teaching of Allen and Zadesky before her, and before the effective filing date of the invention, to combine the features of Zadesky within the system of Allen, that disclose: a display actuator 102 that incorporates the functionality of a mechanical button(s) directly into a display device 104 seated within a housing 106. In other words, the display device 104 acts like a mechanical button(s).
In Zadesky, the movement indicators may be switches, sensors and/or the like. In most cases, there is a movement indicator for each button zone. It should be noted, however, that this is not a limitation and that button zones do not necessarily require their own movement indicator. For example, a virtual button zone disposed between adjacent button zones can be created when two movement indicators associated with the adjacent button zones are activated at the same time. Using this technique, the four button zones shown in Fig. 8 may be expanded to include eight button zones without increasing the number of movement indicators, para. 0061).

With regards to claim 8, Allen fails to explicitly disclose:8. 	The remote control case of claim 1, wherein the first controller includes a first central protrusion formed within the first boundary such that a user manipulating the first controller perceives as a tactile sense a center of the first controller, and 
wherein the second controller includes a second central protrusion formed within the second boundary such that a user manipulating the second controller perceives as a tactile sense a center of the second controller. 
Zadesky discloses:
the first controller includes a first central protrusion formed within the first boundary such that a user manipulating the first controller perceives as a tactile sense a center of the first controller (see, Fig. 5A, 5B, and 5C, and detailed description, including, The position of the axis 58 may be placed proximate an edge of the display 52 to form a single tilting action (FIG. 5A) or it may be placed towards the center of the display 52 to form multiple tilting actions (FIGS. 5B and 5C) para. 0043), and 
wherein the second controller includes a second central protrusion formed within the second boundary such that a user manipulating the second controller perceives as a tactile sense a center of the second controller (see, Fig. 5A, 5B, and 5C, and detailed description, including, The position of the axis 58 may be placed proximate an edge of the display 52 to form a single tilting action (FIG. 5A) or it may be placed towards the center of the display 52 to form multiple tilting actions (FIGS. 5B and 5C) para. 0043). 	It would have been obvious to one of ordinary skill and having the teaching of Allen and Zadesky before her, and before the effective filing date of the invention, to combine the features of Zadesky within the system of Allen, that disclose: a first central protrusion formed within the first/second boundary such that a user manipulating the first/second controller perceives as a tactile sense a center of the first/second controller.
In Zadesky, the central axis with a protruding structure is located in the middle section of the controller, as discussed provides, to include, a central pivoting point or structure, that allows for a user to readily find the middle-section of the controller..

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of U.S. Patent No. 9,844,157 to Spenser et al. (hereinafter Spenser).
With regards to claim 3, Allen fails to explicitly disclose:3. 	The remote control case of claim 1, wherein the cover includes a non-control area which is different in surface roughness from a control area composed of the first and second controllers. 
Spenser discloses: 
the cover includes a non-control area which is different in surface roughness from a control area composed of the first and second controllers (see, Fig. 10, and detailed disclosure, including, the chamfered region 342 may include a polished surface such that the chamfered region 342 includes a smoother surface as compared to remaining surfaces of the enclosure. Conversely, the chamfered region 342 may include a polished surface such that the chamfered region 342 includes a roughness less than the remaining surfaces of the enclosure 302, col. 9, lines 51-57).
It would have been obvious to one of ordinary skill and having the teaching of Allen and Spenser before her, and before the effective filing date of the invention, to combine the features of Spenser within the system of Allen, that disclose: a non-control area which is different in surface roughness from a control area composed of the first and second controllers.  
As discussed in Spenser, the chamfered region may facilitate the installation, or provide further tactile distinction for ease of operation, and handling of the device.  
 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of U.S. Patent Application Publication No. 2013/0095925 A1 to Xu.
With regards to claim 4, Allen fails to explicitly disclose:4. 	The remote control case of claim 1, wherein each end portion of the first and 
Xu discloses:
each end portion of the first and second grippers is bent inward to form an undercut so as to grip both sides of the electronic device (see, Fig. 2, and detailed description, including, Each game controller 100 includes a main body 10 and a connection assembly 30. The main body 10 includes a handle 11 and a fan 15 located within the main body 10. In order to facilitate operators to hold and operate the game controller 100, the handle 11 has a substantially convex curved shape or the like, and defines a curved groove 17, para. 0014). 
It would have been obvious to one of ordinary skill and having the teaching of Allen and Xu before her, and before the effective filing date of the invention, to combine the features of Xu within the system of Allen, that disclose: a physical structure or orientation, that improves the comfort of handling, or holding a remote control device or similar equipment for extended periods of time with muscle or joint fatigue and or pain. 
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of U.S. Patent Application Publication No. 20170322674 to Rosenberg et al. (hereinafter Rosenberg).
With regards to claim 9, Allen fails to explicitly disclose:9. 	The remote control case of claim 1, wherein the cover includes a magnet receiving cavity formed on a rear surface thereof to mount a magnet to be used for recognizing a mounting position of the remote control case on the electronic device. 
Rosenberg discloses:
the cover includes a magnet receiving cavity formed on a rear surface thereof to mount a magnet to be used for recognizing a mounting position of the remote control case on the electronic device (see, detailed description, including, device may be held together by clasps between base and bezel and thin adhesive layers between base and PCB, PCB and membrane, and membrane and bezel. The overlay may be configured to simply drop in or may have some means of coupling to the base cavity, which may include magnets or clasps, para. 0489).
It would have been obvious to one of ordinary skill and having the teaching of Allen and Rosenberg before her, and before the effective filing date of the invention, to combine the features of Rosenberg within the system of Allen, that disclose: a physical structure or orientation that cooperates with a magnetic component. The use of magnets or magnetics for proper assembly and or alignment of the assemblies and elements is well known in casement technology.

A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes the following.
US 20140247246 A1 to Maus; Daryl D, that discusses - The interface has a housing which attaches to the device. One or more input controls are mounted on the housing. The controls can be joysticks, buttons, touch pads, levers, triggers, keyboards, etc. Conductive pads are connected to the housing and capacitively interact with the touch screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/           Primary Examiner, Art Unit 2178                                                                                                                                                                                             	12-2-2021